Citation Nr: 0109949	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-11 661	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from July 1952 to July 1954 
and from August 1954 to August 1957.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2000 rating decision of the San Juan, Puerto Rico 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had the onset of a right ear hearing loss 
disability in service. 

2.  The veteran presently has a right ear hearing loss 
disability which may not reasonably be disassociated from the 
right ear hearing loss first noted in service. 


CONCLUSION OF LAW

The veteran's right ear hearing loss disability was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
(VCAA) 114 Stat. 2096 (2000). This law revises the 38 U.S.C. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires the Secretary 
to provide additional assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Consequently, it applies in the instant 
case.  Nonetheless, in light of the determination below, the 
veteran is not prejudiced by the Board addressing the claim 
on the merits rather than remanding it to the RO for initial 
consideration of the impact of VCAA on the claim.  
Accordingly, the Board proceeds with a merits review.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  For purposes of applying 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

The veteran's service medical records reflect that he had 
normal hearing in the right ear on enlistment.  A June 1957 
audiological evaluation showed puretone thresholds in the  
right ear of 35 decibels at 512 hertz, 35 decibels at 1024 
hertz, 35 decibels at 2048 hertz, and 50 decibels at 4096 
Hertz.  (All audiometry findings reported in ASA standards 
have been converted to ISO standards for consistency.)  A 
June 1957 treatment entry noted that repeated audiological 
evaluations showed a 20 decibel loss in the veteran's right 
ear.  Another June 1957 entry reported that extensive 
evaluation of the veteran established total deafness in the 
left ear and slightly diminished hearing in the right ear, 
etiology undetermined.  The final diagnoses included slight 
deafness of the right ear.  The degree of deafness was noted 
to be 20 decibels by speech reception testing.  The June 1957 
separation examination report included a notation that the 
veteran had partial deafness in the right ear incurred in the 
line of duty.  

On VA examination in September 1957, audiometric examination 
revealed a puretone threshold of 50 decibels at 4000 hertz in 
the right.  The diagnoses included high tone perception 
deafness of the right ear with no loss for speech hearing.  

VA treatment records dated from May 1993 to June 1993 include 
a May 1993 entry reflecting an impression of bilateral 
hearing loss.  A March 1994 VA audiological evaluation report 
notes that the veteran reported a history of noise exposure 
during the Korean conflict, and was wearing a right ear 
hearing aid.  The examiner's impression was moderate to 
severe mixed type hearing loss in the right ear.

Private treatment records dated in September 1994 refer to 
continued treatment as do VA treatment records dated in March 
and April 1999.  A May 1999 VA audiological evaluation 
reflects that the veteran reported a that he had a many year 
history of bilateral hearing loss.  He indicated he had noise 
exposure during the Korean War.  Audiometric studies showed 
right ear puretone thresholds of 60 decibels at 500 Hz, 60 
decibels at 1000 Hz, 85 decibels at 2000 Hz, 75 decibels at 
3000 Hz and 70 decibels at 4000 Hz.  Right ear speech 
recognition ability was 86 percent.  The diagnosis, in 
pertinent part, was right ear moderately severe to severe 
mixed hearing loss.  The veteran has also submitted a March 
2000 private audiometry chart showing he has a bilateral 
hearing loss.  

The veteran's service medical records show that his hearing 
was normal on service entrance and that during service he was 
found to have a right ear hearing loss disability by VA 
standards (both a puretone threshold of 50 decibels at one 
critical frequency and puretone thresholds 25 decibels or 
above at 4 critical frequencies).  VA audiometry within a 
month following his discharge from service also showed a 
right ear hearing loss disability (a 50 decibel puretone 
threshold at 4000 hertz).  Current records show that he 
continues to have a right ear hearing loss disability.  While 
examiners at times have indicated that the etiology of the 
right ear hearing loss is uncertain, the record clearly 
reflects that it was first manifested in service and that it 
has persisted to the present.  There is no medical evidence 
disassociating the hearing loss from that noted in service, 
and there is no medical evidence attributing it to other 
causes.  Under such circumstances, the only conclusion 
permitted by law based on the facts shown is that the right 
ear hearing loss disability was incurred in service, and 
should be service connected. 




ORDER

Service connection for right ear hearing loss is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

